OPINION — AG — ** DEPARTMENT OF HUMAN SERVICES — SOCIAL SECURITY CONTRIBUTIONS — TRANSFERRED ** (1) THE DUTY OF THE OKLAHOMA PUBLIC WELFARE COMMISSION TO SERVE AS ADMINISTRATOR AND A COLLECTION POINT FOR FEDERAL SOCIAL SECURITY CONTRIBUTIONS FOR EMPLOYEES OF THE STATE AND ITS POLITICAL SUBDIVISIONS IS 'NOT' MANDATED UNDER ARTICLEXXV, SECTION 1 OKLAHOMA CONSTITUTION. SUCH DUTY IS AUTHORIZED BY THE PROVISIONS OF ARTICLE XXV, SECTION 2 OF THE CONSTITUTION AND 51 Ohio St. 123 [51-123](A) AND, THEREFORE, MAY BE TRANSFERRED BY LEGISLATIVE ENACTMENT. (2) UNDER THE PROVISIONS OF 74 Ohio St. 581 [74-581], THE OKLAHOMA PUBLIC WELFARE COMMISSION MAY ENTER INTO A CONTRACTURAL AGREEMENT WITH OTHER STATE AGENCY TO PERFORM SERVICES FOR OR ON BEHALF OF THE COMMISSION CONNECTED WITH THE COMMISSION'S DUTY TO ACT AS ADMINISTRATOR AND ACT AS A COLLECTION POINT FOR FEDERAL SOCIAL SECURITY CONTRIBUTIONS. 74 Ohio St. 581 [74-581] DOES NOT, HOWEVER, AUTHORIZE THE COMMISSION TO ABSOLVE ITSELF COMPLETELY OF THE ULTIMATE RESPONSIBILITY FOR SUCH DUTIES. (3) OPINION NO. OCTOBER 7, 1950 — PHELPS IS WITHDRAWN. (DELEGATE, AUTHORITY, PUBLIC CONTRACTS, CONTRIBUTION, STATE AGENCIES, CONTRACTS, BETWEEN, STATE AGENCY) CITE: ARTICLE V, SECTION 36, 42 U.S.C.A. 418(A)(1), 51 Ohio St. 121 [51-121] — 51 Ohio St. 130 [51-130], 51 Ohio St. 122 [51-122](D), 51 Ohio St. 123 [51-123](A) 74 Ohio St. 581 [74-581] (MICHAEL SCOTT FERN)